Citation Nr: 0521687	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-21 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from February 
1997 to June 1997 and from August 2000 to May 2001.  The 
veteran also had periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) with the 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma which denied the veteran's claim 
of entitlement to service connection for a left knee 
disability.

This case was previously before the Board in July 2004.  At 
that time, the claim was remanded for further evidentiary and 
procedural development.  The case was subsequently returned 
to the Board. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  In this case, although the Board regrets the 
delay, another remand is necessary to ensure proper 
compliance with the Board's July 2004 remand instructions.

In July 2004, the Board remanded the claim to the agency of 
original jurisdiction.  The first instruction of the Board 
was to "ascertain whether all available service medical 
records have been obtained, to include records from periods 
of both active duty and any INACDUTRA or ACDUTRA periods."  
The remand then asked to for "a response, negative or 
positive" for association with the claims folder.  
Review of the claims folder shows that, in response to the 
July 2004 remand instructions, the AMC contacted the VA 
Records Management Center (RMC) in July 2004 in regards to 
obtaining the veteran's separation/retirement physical.  The 
response was that "there are no records at code 13 for this 
person.  If you make another PIES request, address it 
yourself to code 11, 31, or 41."  Another request was then 
made in December 2004 (to address code 11), stating "service 
medical records not located [at the] RMC, furnish complete 
medical/dental records if on file at your location."  There 
was no response from the facility.  The lack of response from 
address code 11 does not amount to a "response, negative or 
positive" as requested in the initial remand instruction.  
Additionally, the AMC did not attempt to contact address 
codes 31 or 41 for the veteran's records as suggested by the 
RMC.  

Another instruction of the Board was to notify the veteran of 
the evidence needed to support his claim, specifically 
"evidence of a left knee injury incurred during active duty 
or during a period of INACDUTRA or ACDUTRA, or medical 
evidence showing a causal connection between current left 
knee disability and active duty service."  Review of the 
record shows that the AMC sent the veteran a letter in July 
2004 that detailed the general requirements of service 
connection, but did not include the specific requirements 
pursuant to the Board's remand instructions.

Also in the remand was an instruction to obtain any 
additional medical treatment records identified by the 
veteran, "to include any additional records relevant to left 
knee surgery and follow-up treatment at Tinker Air Force Base 
and Midwest Hospital."  The above-mentioned July 2004 letter 
asked the veteran to complete and sign VA Form(s) 21-4142 for 
each non-VA doctor and health care facility.  The veteran did 
not submit a signed release for Midwest Hospital, but instead 
submitted a duplicate record from this facility in September 
2004, stating that "all of my medical records for this 
surgery and subsequent follow up appointment records can be 
found at the Tinker AFB facility."  The AMC did not attempt 
to contact Tinker AFB.



The Board finds that the case must again be remanded to the 
AMC in order to obtain the veteran's complete service medical 
records, to address the specific requirements for service 
connection and to obtain records from Tinker Air Force Base.  
See Stegall, supra.  

Accordingly, this case is REMANDED to VBA for the following 
actions:

1.  VBA should specifically notify the 
veteran that in  order to satisfy his 
claim for entitlement to service 
connection for a left knee disability, 
he needs evidence of a left knee 
injury incurred during active duty or 
during a period of INACDUTRA or 
ACTURA, or medical evidence showing a 
causal connection between current left 
knee disability and active duty 
service.

2.  VBA should again attempt to obtain 
the veteran's service medical records.  
All records obtained should be 
associated with the veteran's VA 
claims folder.  In the event these 
records cannot be retrieved or are 
otherwise unavailable, VBA should 
document this in the claims folder. 

3.  VBA should take appropriate steps 
to secure medical treatment records 
from Tinker Air Force Base.  All 
records obtained from that facility 
should be associated with the 
veteran's VA claims folder.  In the 
event any records cannot be retrieved 
or are otherwise unavailable, VBA 
should document this in the claims 
folder.

4.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the benefit sought on 
appeal remains denied, VBA should 
provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

